Citation Nr: 0928868	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-32 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to March 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), located in Nashville, 
Tennessee, which denied the above claim. 

In July 2009, the Veteran had been scheduled to appear at a 
video conference; however, he failed to appear as scheduled.


FINDING OF FACT

The medical evidence shows that the Veteran's hepatitis was 
not present in service or until many years thereafter and is 
not related to service or to an incident of service origin.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In correspondence dated in November 2006, the RO satisfied 
its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  The same 
correspondence also notified the Veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2008).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
had been scheduled to be medically evaluated in conjunction 
with his claim; however, in April 2009, he cancelled his 
appointment.  Nevertheless, as will be discussed below, the 
claim is being denied on the basis that no competent medical 
evidence that links his hepatitis C to service.  

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

The earliest diagnosis of hepatitis C of record is dated in 
2006, more than two decades after his discharge.  Further, 
hepatitis is not the type of condition that is capable of lay 
observation.  Under such circumstances, there is no duty to 
schedule another examination or to obtain an additional 
medical opinion.  

There is no indication of any additional, relevant records 
that the RO has failed to obtain.  In sum, the Board finds 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled and no further action is necessary under 
the mandate of the VCAA.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for cirrhosis of the liver may also be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

In a Statement In Support Of Claim (VA Form 21-4138) filed at 
the RO in March 2007, the Veteran asserts that he developed 
hepatitis C due to service.  He specifically attributes his 
exposure to hepatitis C to injuring his left shoulder in 
Vietnam; helping wounded soldiers; and having clean-up duties 
during which he was exposed to hepatitis C during service.

The Veteran's Report Of Separation From Active Duty (DD Form 
214 MC) of record shows that his military occupational 
specialty was listed as rifleman.  His decorations are 
limited to the Rifle Sharpshooters Badge.  There is no 
indication that the Veteran had a tour of duty in the 
Republic of Vietnam during service.

The Veteran's service treatment records do not reflect any 
complaint, history, or diagnosis of hepatitis C.

Subsequent to service, VA outpatient treatment records dated 
from February 2006 to May 2007 show intermittent treatment 
for symptoms associated with hepatitis C.  The Veteran 
provided a history of a diagnosis of hepatitis C in 1980.  He 
described a history negative for intravenous drug use, 
tattoos, or blood transfusions.

VA outpatient treatment records dated from June 2008 to 
November 2008 show continued intermittent treatment for 
symptoms associated with hepatitis C.  The diagnoses included 
stable hepatitis C.

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the weight of 
the evidence is against the claim.  The Veteran contends that 
his hepatitis C was attributable to a left shoulder injury in 
Vietnam; helping wounded soldiers; and having clean-up 
duties.  As noted above, the Veteran's DD Form 214 MC does 
not reflect service in Vietnam.  There is no evidence of 
record to support the Veteran's contention with regard to 
helping wounded soldiers or having clean-up duties that would 
have resulted in exposure to hepatitis C.  The service 
treatment records are silent of any blood transfusions or any 
finding associated with potential exposure to hepatitis C, 
and there is no related diagnosis during service.

The Veteran's hepatitis C was diagnosed many years after 
separation from service.  The Veteran, himself, indicated 
that he was first diagnosed in 1980.  The first evidence of 
treatment for hepatitis C of record is not until the February 
2006 VA outpatient treatment record.

In view of the absence of inservice findings of hepatitis C, 
coupled with the absence of the confirmation of any high risk 
behavior during service, and the lengthy period following 
service without treatment, there is no evidence of continuity 
of symptomatology, and this weighs against the Veteran's 
claim.  The Board recognizes the Veteran's contentions that 
he has hepatitis C are a result of service.   When a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of his hepatitis C symptoms, his opinion is outweighed by the 
competent medical evidence.  Simply stated, the Veteran's 
service treatment records (containing no competent medical 
evidence of hepatitis C or of any confirmed high risk 
behavior) and post-service treatment records (showing no 
complaints, symptoms, findings or diagnoses associated with 
hepatitis C until February 2006, and no competent medical 
evidence linking the reported hepatitis C to the Veteran's 
service) outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion addressing a 
relationship between service and the current disability.  
While the Board is sympathetic to the Veteran's claim, and he 
is certainly competent to describe that which he experienced 
in service, any contentions by the Veteran that he has 
current hepatitis C that is related to active service are not 
competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

For the reasons indicated, the Board finds that the Veteran's 
recent assertions are not consistent, are outweighed by the 
earlier history, and are not supported by any other evidence 
in the record, including service treatment records.  For the 
Board to conclude that the Veteran's hepatitis C was incurred 
during service would be speculation, and the law provides 
that service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (2008); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, service connection for hepatitis C is denied.  
The Veteran's assertion that his hepatitis C was incurred as 
a result of service is speculative, and there is no 
documentation that he was exposed to a risk activity during 
his period of active service.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for hepatitis C.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for hepatitis C is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


